Exhibit 10.1
 
COMMERCIALIZATION AGREEMENT
 
THIS COMMERCIALIZATION AGREEMENT (this “Agreement”), dated as of May 7, 2015
(the “Effective Date”), is entered into by and between Growblox Sciences, Inc.,
a Delaware corporation (the “Growblox”) and Growblox Sciences Puerto Rico LLC, a
limited liability company organized under the laws of the Commonwealth of Puerto
Rico (“GBSPR”).  For purposes of this Agreement, Growblox and GBSPR may each be
referred to herein individually as a “Party” and together as the “Parties.”
 
W I T N E S S E T H:

 
WHEREAS, pursuant to a Securities Subscription Agreement to be executed after
the date hereof by and between the Parties and each Purchaser set forth on the
signature pages affixed to the Securities Subscription Agreement (the
“Subscription Agreement”), GBSPR proposes to sell Class A units of membership
interest (the “Class A Units”) up to a maximum offering amount equal to
$1,250,000 in a private offering to accredited investors pursuant to the
Subscription Agreement;


WHEREAS, in accordance with the Subscription Agreement, at the Initial Closing
and upon funding of the $300,000 Cordero Commitment (as that term is defined in
the Securities Subscription Agreement) this Agreement shall be executed and
delivered by the Parties, and shall thereafter continue to be binding upon the
Parties hereto in accordance with the terms hereof;


WHEREAS, Growblox is a publicly traded medical cannabis research and development
company that has developed a proprietary line of growing equipment and a series
of solutions for the commercialization of medical-grade cannabis;


WHEREAS, Growblox has agreed to grant to GBSPR, pursuant to the terms of this
Agreement, the exclusive, Worldwide right to use all and not less than all of
the technology, equipment and intellectual property owned or hereafter developed
by Growblox to enable GBSPR to engage in the “GBSPR Business” hereinafter
defined;


WHEREAS, Growblox desires to grant to GBSPR and GBSPR desires to obtain, subject
to the terms and conditions of this Agreement, the Exclusive Rights for GBSPR
and/or its Affiliates to engage in such GBSPR Business;


NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, the Parties hereby agree as follows:


DEFINITIONS
 
All capitalized terms not specifically defined in this Agreement shall have the
meanings ascribed to them in that certain Securities Subscription Agreement.
 
“Affiliate” shall have the same meaning as is defined in Rule 405 promulgated
under the Securities Act of 1933, as amended.
 
“Cannabis Required Approvals” shall mean any one or more certificates, licenses
or other permits issued by any Governmental Authority in the Commonwealth of
Puerto Rico or other country or jurisdiction to permit the Company to grow
medical grade cannabis solely for export.

 
 
1

--------------------------------------------------------------------------------

 




“cGMP” means current good manufacturing practices, as regulated by the United
States Food & Drug Administration (“FDA”) and followed by pharmaceutical and
biotech firms to ensure that the products produced meet specific requirements
for identity, strength, quality and purity.
 
"Confidential Information" shall mean Growblox Confidential Information and/or
GBSPR Confidential Information.
 
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.
 
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


               “Exclusive Right” means, as applicable:


(a)           as to GBSPR, the sole and exclusive right of GBSPR to exploit the
Granted Rights in connection with the GBSPR Business pursuant to the terms of
this Agreement; which Exclusive Rights are subject at all times to the terms and
conditions of this Agreement; and


(b)           as to Growblox, the sole and exclusive right to engage in all
aspects of the Growblox Business, other than, and to the extent not infringing
upon, the Exclusive Rights granted to GBSPR under this Agreement.
 
 
“Finished Products” shall have the meaning set forth in Section 1.8 below.


“Fiscal Year” means a period of twelve (12) consecutive calendar months
beginning on January 1st and ending on December 31st


“GBSPR Business” shall mean the right of GBSPR or any Subcontractor to use
Growblox Technology and Growblox’s Intellectual Property under the Granted
Rights to:


(a)           commercialize the Growblox Chambers, on an exclusive Worldwide
basis, to produce, manufacture, lease, license, validate, service and finance
all existing and future Growblox Chambers, equipment and related extraction
laboratory equipment for installation for and servicing of any Third Party who
is engaged in the growing and processing of medical-grade cannabis or other
plant or plant extracts, including hemp and cannabis or medical-grade cannabis
for development and applications anywhere in the world;


(b)           provide tissue-culture propagation services and remote diagnostic
monitoring services after such Growblox Chambers are installed by third party
growers and processors; and


(c)           subject to obtaining the necessary Cannabis Required Approvals and
Hemp Required Approvals, as applicable, the cultivation, growing and processing
of medical-grade cannabis and hemp to create cGMP-certified raw materials in
Puerto Rico for sale and distribution by Growblox of such raw materials and
products for pharmaceutical, neutraceutical and cosmeceutical development and
applications throughout the world to countries or in states within the United
States in which the sale and use of such raw materials and products are
permitted.


“GBSPR Operating Agreement” shall mean the operating agreement of GBSPR, dated
as of the Effective Date, as the same may be subsequently modified or amended.
 

 
2

--------------------------------------------------------------------------------

 



“Granted Rights” shall mean the rights granted to GBSPR by Growblox under this
Agreement to use the Growblox Technology, Growblox Chambers, and Intellectual
Property, now existing or hereafter developed or acquired by Growblox or GBSPR
in the future, solely to enable GBSPR or any Subcontractor to engage in GBSPR
Business and make, use, sell, lease or license any products or services
associated with GBSPR Business; such Granted Rights to include, without
limitation, the right to use: (i) the Growblox Chambers together with all
technology now existing or developed in the future that maximizes the use,
efficiency and versatility of the growing chambers with respect to the growing
of cannabis related plants and products; (ii) the Growblox Chambers to cultivate
and grow in Puerto Rico any and all proprietary pharmaceutical grade strains or
tissues developed by Growblox for the initiation of the growing process of
cannabis related plants and products; (iii) all Growblox Technology and
Intellectual Property now existing or developed in the future for curing and
extraction purposes relative to the creating of pharmaceutical grade cannabis
products; (iv) all trademarks and packaging developed to identify all cannabis
products grown in Growblox Chambers and cured and extracted using Growblox
Technology, (v) all technical support for the licensing, permitting and other
requisite applications for GBSPR Business, (vi) all research supporting the
Growblox Chambers and educational materials previously developed or collected in
the future by Growblox for use in connection with GBSPR Business; and (vii) all
Growblox dispensary related technology, proprietary information and contacts for
use in connection with GBSPR Business.
 
“Growblox Business” shall mean the use of Growblox Technology, Growblox
Intellectual Property and Growblox Chambers to:


(a)           conduct pre-clinical and clinical trials and ongoing research and
development to create cannabis-based therapies for specific clinical conditions
based on an understanding of how cannabinoids interact with the natural
receptors in the human body;


(b)           formulate targeted combinations of active ingredients to combat
specific conditions and diseases;


(c)           use proprietary cannabinoid formulations, to develop palliative
and curative pharmaceutical treatment options and products for patients with
certain critical diseases;


(d)           sell, dispense and market cannabinoid and hemp based
pharmaceutical raw materials and products as well as neutraceuticals and
cosmeceutical skin care products throughout the world, either directly, through
distributors or under other agreements with Third Parties; and


(e)           directly, or through one or more Growblox Subsidiaries (other than
GBSPR), cultivating, growing, dispensing and selling medical-grade cannabis or
marijuana  in Nevada and Colorado.
 
“GrowBLOX Chambers” mean a patent-pending indoor series of controlled-climate
indoor agricultural technology suite of growing and cultivation chambers,
designed to ensure genetic uniformity proprietary strains programmed to regulate
lighting, temperature, and humidity to facilitate cell multiplication and the
formation of embryos and shoots from the sterile explants, and which includes
the TissueBLOX, GrowBLOX (growing chamber), and CureBLOX curing (to eliminate
pathogens, spores and molds) chambers, all of which are designed and engineered
to cultivate medical-grade cannabis plants.
 
“Growblox Technology” means Growblox’s patent pending and proprietary
Intellectual Property and technology, including all technology relating to
Growblox Chambers, and all improvements, additions and extensions thereof, based
upon hydroponic growing operations to support protected, measurable, and
replicable cannabis propagation, cultivation, curing, and cannabinoid and
terpene extraction, in order to allow for (a) the propagation of plant genetics
through use of tissue culture based techniques, (b) a process of nurturing the
plants through the use of higher CO2 levels to stimulate photosynthesis which
creates oxygen, (c) lighting applications providing for the use of 640 spectrum
LED blue light for lighting the plant to maximize growing, (d) development
processes where the plant is grown in proprietary controlled climate
environments and developed in water using different nutrient formulas to the
plant, and (e) tracking to monitor the growing and treatment process.
 

 
3

--------------------------------------------------------------------------------

 

 
“Hemp Required Approval” shall mean any one or more certificates, licenses or
other permits issued by any Governmental Authority in the Commonwealth of Puerto
Rico or other countries to permit Growblox or GBSPR to grow hemp and produce
extracts and products therefrom for sale and distribution.
 
“Intellectual Property” shall mean all existing and future intellectual property
owned, used, licensed, developed or acquired by Growblox or GBSPR, including but
not limited to (1) Growblox Technology; (2) Growblox Chambers; (3) any and
all inventions (whether patentable or unpatentable and whether or not reduced to
practice), ideas, research and techniques, technical designs, discoveries and
specifications, improvements, modifications, adaptations and derivations
thereto, and models, industrial designs, inventor’s certificates, all domestic
or foreign letters patent, patent applications, and patent disclosures, together
with re-issuances, continuations, continuations in part, revisions, extensions
and reexaminations thereof; (4) Trademarks; (5) copyrights (whether registered
or unregistered and any applications for registration therefor, including any
modifications, extensions or renewals thereof); (6) Trade Secrets, know-how and
confidential business information and any other information, however documented,
that is a trade secret within the meaning of the applicable trade secret
protection laws, including the Uniform Trade Secrets Act; (7) any of the
foregoing related to Software; (8) any and all rights relating to any of the
foregoing under any and all licenses and license agreements; and (9) any similar
or equivalent intangible assets, properties and rights to any of the foregoing.
 
“Party” or “Parties” shall mean Growblox, GBSPR or both of such Persons and
their respective Affiliates, and successor and assigns.


“Person” shall mean and include any individual, corporation, partnership,
limited liability company or government instrumentality.


“Personal Information” shall mean personal or personally identifiable
information and records of or regarding GBSPR’s employees and prospective
employees and family members of the foregoing.


"Representative" shall mean a Party's officers, trustees, directors, employees,
contractors.
 
“Required Approvals” shall mean the collective reference to the Hemp Required
Approval and the Cannabis Required Approval.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Software” shall mean any and all computer programs, software design documents,
packaged and unpackaged, including any and all software implementations of
algorithms, models and methodologies, any and all data and collection of data,
whether machine readable or otherwise, descriptions, schematics, flow charts and
all documentation, including user manuals and training materials.
 
“Subsidiary” means any Person, a majority of the capital stock, membership
interests or partnership equity of which is owned of record or beneficially by
Growblox and shall, where applicable, also include any direct or indirect
subsidiary of Growblox formed or acquired after the date hereof.
 

 
4

--------------------------------------------------------------------------------

 


"Term" shall have the meaning set forth in Section 1.11.
 
“Third Party(ies)” means any Person or Persons, other than Growblox, GBSPR or
their respective Affiliates.
 
 “Trademarks" shall mean any and all service marks and other trademarks (any
applications for registration therefor, including any modifications, extensions
or renewals thereof), logos, trade dress, brand names and trade names, domain
names, internet names and addresses, social media names and designations,
assumed names, corporate names and other indications of origin (whether
registered or unregistered), and any applications for registration therefor,
including any modifications, extensions or renewals thereof.
 
“Trade Secrets” shall mean any technical or non-technical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers or other information similar to any of the foregoing,
which (i) derives economic value, actual or potential, from not being generally
known to and not being readily ascertainable by proper means by, other persons
who can derive economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
“Worldwide” shall mean all countries and territories throughout the world.


 
ARTICLE I
 
TERMS AND CONDITIONS
 
1.1           Exclusive Right.  Subject to the provisions of Section 1.2 below,
Growblox hereby grants to GBSPR for the Term, the Exclusive Right under all
Growblox Technology and Intellectual Property to manufacture, produce, develop,
market, lease offer, finance, service, provide, display and use, on an exclusive
Worldwide, royalty-free basis, the Granted Rights for the sole purpose of
engaging in the GBSPR Business anywhere in the world, including, but not limited
to:
 
(a)           manufacturing, producing, leasing and licensing Growblox Chambers
to Third Parties to cultivate and grow medical-grade cannabis and providing
remote diagnostic monitoring services to Third Party growers and processors of
hemp and cannabis;
 
(b)           creating, developing and producing hemp and hemp based products;
 
(c)           selling to Growblox, for resale and distribution throughout the
World in all territories and jurisdictions in which the sale and use of
medical-grade cannabis is permitted or remains subject to Required Approvals,
any and all pharmaceutical raw materials and products as well as neutraceuticals
and cosmeceutical skin care products derived from medical-grade cannabis and
hemp raw materials that were cultivated and grown in Growblox Chambers;


(d)           the use of all GrowBLOX™ Growing Chambers together with all
technology now existing or developed in the future that maximizes the use
efficiency and versatility of Growblox Chambers with respect to the growing of
cannabis related plants and products;


(e)           the use of trademarks and packaging developed by Growblox which
shall be used to identify all cannabis products grown in Growblox Chambers and
cured and extracted using Growblox Technology;


(f)           all technical support for the licensing, permitting and other
requisite applications for the cannabis business in Puerto Rico and related
markets within the territory;

 
5

--------------------------------------------------------------------------------

 

 
(g)           access to all research supporting the Growblox Chambers and
educational materials previously developed or collected in the future by
Growblox to the extent associated or used with GBSPR Business; and


(h)           access to all Growblox dispensary related technology, proprietary
information and contacts including, without limitation, technology, proprietary
information, and contacts.


For the avoidance of doubt, the Exclusive Right granted to GBSPR shall not
include the right of GBSPR or any Subcontractor to (a) sell to third parties (as
opposed to leasing) Growblox Chambers or (b) engage in any aspect of Growblox
Business, unless otherwise mutually agreed in writing between Growblox and
GBSPR; it being understood and agreed that unless mutually agreed upon by GBSPR
and Growblox, neither party shall engage in the commercial sale of Growblox
Chambers; and that Growblox shall not, directly or indirectly, sell or otherwise
commercialize, or allow any third party (other than GBSPR) to sell or otherwise
commercialize, the Growblox Chambers in any manner whatsoever.  Subject to the
foregoing, Growblox reserves the right to engage in all aspects of the Growblox
Business on a Worldwide basis. 


1.2           Growblox Rights; Modification of Exclusive
Rights.  Notwithstanding the Exclusive Right granted to GBSPR in Section 1.1, it
is expressly understood and agreed that, unless otherwise agreed in writing
between the Parties to this Agreement:
 
(a)           Growblox and its Subsidiaries shall maintain and reserve to itself
all aspects of the Growblox Business on a Worldwide basis and any other
activities not included within the scope of the GBSPR Business; and
 
(b)           the Exclusive Rights granted to GBSPR or any Subcontractor by
Growblox hereunder shall not extend to the Growblox Business.
 
1.3           Sub-Contracts.  GBSPR shall have the right during the Term of this
Agreement to grant to any Third Party a subcontract, sublease or grant to Third
Parties the right to market, offer, sell, provide, display or use the Granted
Rights relating to the GBSPR Business anywhere in the world (each a
“Subcontract”); provided, however, that no Subcontract granted under this
Agreement to any Third Party (each a “Subcontractor”) shall exceed the Exclusive
Rights granted to GBSPR under this Agreement, and to the extent that such
Subcontract relates to the production, installation and servicing of Growblox
Chambers, such Subcontractor shall be subject to the approval of Growblox as
contemplated by Section 1.4 below.
 
1.4           Requirements; Approval of Certain Subcontractors.  GBSPR hereby
agrees (a) to use its good faith commercial efforts to produce and deliver 100%
of the requirements of Third Party processors and growers for Growblox Chambers,
and (b) provide Growblox with a list of all orders GBSPR shall receive for such
Growblox Chambers. Growblox hereby agrees to refer to GBSPR all prospective
orders that Growblox may receive for Growblox Chambers.  GBSPR shall seek advice
from Growblox in the preparation of the standard provisions regarding
instructions for the proper use of the Growblox Chambers, such that the template
agreement for such leases or licenses for Growblox Chambers may secure the
proper use of the same and to insure that the processes for the finished
products to be grown therein will comply with GBSPR’s recommendations for
quality control procedures.  All other provisions of such leases and licenses
shall be determined solely by GBSPR.  In the event that GBSPR shall be unable to
produce and directly deliver an adequate number of Growblox Chambers or the
required installation, diagnostic, monitoring and support services at a quality
level that meets the Worldwide demand of Third Party processors and growers,
than and in such event, unless it shall be able to meet such demand within sixty
(60) days following notice from Growblox, GBSPR shall engage the services of one
or more Third Party Subcontractors to produce, install and/or service such
Growblox Chambers; each of which subcontractors shall be acceptable to Growblox;
such acceptance not to be unreasonably withheld or delayed.
 

 
6

--------------------------------------------------------------------------------

 

 
1.5           Growblox Contribution.  To facilitate the manufacturing,
installation and required services for the GrowBLOX™ technology suite of
Growblox Chambers, Growblox will (a) provide GBSPR with all existing molds and
schematics for the hardware and the software components within the Growblox
Chambers, (b) prepare a list of consumables that GBSPR can sell to Growblox
cultivation partners, (c) provide GBSPR with all technical files for the
TissueBLOX, GrowBLOX and CureBLOX that represent the current biological
processes, quality system requirements, and procedures for tissue-culture
propagation, cultivation, and curing of the cannabis plant in the GrowBLOX™
technology suite, and (d) provide GBSPR with a Quality Management System, which
together with the technical files, shall form the basis for the validation of
the Growblox Chambers for use in the production of cGMP-certified active
ingredients, and (e) provide GBSPR with formulations of active ingredients that
Growblox will test to validate efficacy claims for use in nutraceutical and
pharmaceutical products.
 
1.6           GBSPR Duties.  GBSPR will pay the costs of prosecuting, at its
discretion, additional patents on the Growblox Technology, and assign all right,
title and interest in and to such patents, when issued, to Growblox.  In
addition, GBSPR shall, in conjunction with Growblox, develop a complement of
services to support Growblox cultivation partners and third party growers, to
include: (a) maintenance and repair of Growblox Chambers, (b) tissue-culture
propagation, and (c) diagnostic and remote monitoring of cultivation. GBSPR will
validate the performance characteristics of the Growblox technology suite
(hardware and software), implement the Quality Management Program for
cultivation operations, and certify that the resultant raw cannabis materials
are standardized to current cGMP.  GBSPR will formulate blends of active
cannabis ingredients based on "recipes" provided by Growblox for use in clinical
testing by Growblox.  GBSPR will employ the appropriate project management to
take full possession and control of the commercialization of the Growblox
technology suite to include manufacturing, shipping, installation and product
support for the Growblox cultivation technology. GBSPR shall advise Growblox,
within 30 days from the Effective Date of this Agreement, which current or
former Growblox personnel that GBSPR would like to hire full-time or part-time
to advise GBSPR, as needed.  GBSPR will, at its sole discretion and subject to
availability, make space available to Growblox personnel during the transition
and assist Growblox with its corporate migration to Puerto Rico; provided that
the costs and expenses of such migration shall be for the account of Growblox.
To this end, GBSPR may, at its sole discretion, provide legal, tax, and
accounting support for Growblox during its relocation that will be reimbursed to
GBSPR by Growblox at the allocated cost thereof established by GBSPR.
 
1.7           Permits, Marketing, Administration.   GBSPR shall be required to
maintain throughout the Term of this License all governmental approvals,
Required Approvals, permits and licenses to grow, process, produce and package
hemp and medical grade cannabis in any and all territories or jurisdictions that
GBSPR uses or intends to use the Granted Rights granted herein.  GBSPR will bear
all costs, including the costs of acquiring or purchasing any approvals,
Required Approvals or permits (as set forth in this Section), marketing,
customer acquisition, administration, registration, collection, and other
technical infrastructure and non-technical support as may be required.
 
1.8           Transfer Prices.   In the event and to the extent that GBSPR or
any Subcontractor shall sell to Growblox, for resale and distribution throughout
the World (to the extent permitted), any and all pharmaceutical raw materials
and products, neutraceuticals and/or cosmeceutical skin care products derived
from medical-grade cannabis or hemp raw materials cultivated and grown in
Growblox Chambers (collectively, the “Finished Products”), the prices to be
charged from time to time by GBSPR to Growblox for such Finished Products (the
“Transfer Prices”) shall be as mutually agreed upon by the Growblox board of
directors and the Board of Directors of GBSPR, as a “Major Decision” subject to
Super-Majority Approval” (as those terms are defined in the GBSPR Operating
Agreement).  In the event that, for any reason, GBSPR and Growblox are unable to
agree upon such Transfer Prices, the dispute shall be resolved by final and
binding arbitration in accordance with Section 2.13 of this Agreement.
 

 
7

--------------------------------------------------------------------------------

 



1.9           Use of Trademarks and Patent Applications. Through the Term of
this Agreement, GBSPR is hereby granted all rights to Trademarks, and other
Intellectual Property, including any proprietary claims under any granted or
pending patent applications of Growblox (“Patent Applications”), provided that
all Trademarks and rights under Patent Applications set forth in this Section
shall be used strictly used and applied in accordance with Section 1.1 above.
 
1.10           Term;    Unless sooner terminated, the term of this Agreement
shall commence on the Effective Date and shall continue for a period of ten (10)
years (the “Initial term”).  Upon expiration of the Term, GBSPR shall have the
right to renew this Agreement for three (3) consecutive additional periods of
five (5) years each (the “Renewal Term”), which may be exercised by GBSPR by
providing written notice to Growblox at least 30 days prior to the expiration of
the then current term.
 
1.11           Termination; Cure of Material Breach.
 
(a)           This Agreement may be terminated by Growblox, as to all rights and
obligations set forth hereunder upon the occurrence and continuation of any the
following (an “Event of Termination”):
 
(i)           GBSPR shall, for any reason, be unable to raise a minimum of One
Million Two Hundred and Fifty Thousand ($1,250,000) Dollars of equity financing
for GBSPR by September 30, 2015 (a “Financing Default”); or
 
(ii)           subject at all times to Section 1.11(b) below, a material breach
of any material covenant or agreement of GBSPR under this Agreement (a “Material
Breach”); or
 
(iii)           a merger of GBSPR with and into Growblox (a “Growblox Merger”),
in accordance with §251 of the General Corporations Law of the State of Delaware
(the “DGCL”), with Growblox continuing on as the surviving corporation of
Growblox Merger.
 
 (b)           Except for a Financing Default or a Growblox Merger (for which
there shall be no cure period), GBSPR shall have the right to cure a Material
Breach (the “Cure”) upon receipt from Growblox of a written notice describing
said Material Breach and stating Growblox’s intention to terminate this
Agreement in accordance herewith. Subsequently, GBSPR shall have 30 days from
Growblox’s receipt of such written notice to remedy or fully cure the said
Material Breach (collectively, the “Cure Period”), provided however, that if the
Material Breach remains un-remedied at the end of the 30 day period, Growblox
shall have the right to terminate this Agreement on written notice to GBSPR. For
the avoidance of doubt, GBSPR’s right to the Cure Period set forth in this
Section 1.11(b) shall not apply or be available to cure any material breach
under Section 1.11(a)(i) or 1.11(a)(iii).
 
(c)           On termination or expiration of the Term of this Agreement and
upon Growblox’s written request, GBSPR shall return to Growblox or destroy any
and all Growblox’s Confidential Information and provide to Growblox a written
certification that it has done so.
 
(d)           On termination or expiration of the Term of this Agreement and
upon GBSPR’s written request, Growblox shall return to GBSPR or destroy any and
all GBSPR’s Confidential Information and provide to GBSPR a written
certification that it has done so.
 
1.12           Third Party Fees or Agreement Fee.  GBSPR shall be fully
responsible for the payment of any additional fee, license fees, milestones and
any and all other payments due to Third Parties that are required to be paid by
GBSPR or any of its Affiliates or Subcontractors (including any Subcontract
granted pursuant to this Agreement) in connection with GBSPR Business.  For the
avoidance of doubt, nothing in this Agreement shall create an obligation, right
of set off or guarantee requiring Growblox to bear or assume any such cost,
expense, royalty, fee or any other payment owed by GBSPR or any Subcontractor to
a Third Party.
 

 
8

--------------------------------------------------------------------------------

 

 
1.13           Retained Rights; Confidential Information.
 
(a)           As between Growblox and GBSPR, throughout the Term of this
Agreement and thereafter, Growblox and/or its eligible assignees shall own and
retain all right, title and interest in and to all Growblox Technology,
Intellectual Property and Trade Secrets, now existing or hereafter developed or
acquired by Growblox, and all Growblox Confidential Information as set forth
herein.


(b)           As between Growblox and GBSPR, GBSPR and/or its eligible assignees
shall own all right, title and interest in GBSPR Confidential Information.
 
1.14           Infringements. In the event that Growblox receives notice or is
aware that any Granted Rights infringe or are likely to infringe the rights of a
third party, then GBSPR, upon receipt of notice from Growblox, shall promptly
cease using Granted Rights, provided, however, that Growblox shall indemnify,
defend, and hold harmless GBSPR from and against any such threat, claim or
proceeding relating to the same.
 
1.15   Confidentiality.
 
(a)           Each Party (the "Receiving Party") shall ensure that its
Representatives regard and preserve as confidential and proprietary information
of the other Party any and all Confidential Information of the other Party (the
"Disclosing Party") that may be obtained or learned by or disclosed to the
Receiving Party or any of its Representatives in the course of performing its
obligations hereunder and/or carrying out this Agreement. Without written
authority from the Disclosing Party to do so, the Receiving Party shall not and
shall ensure that its Representatives do not: (i) use any Confidential
Information of the Disclosing Party except as necessary to carry out its
obligations hereunder or in the case of GBSPR, exercise its rights under the
License, or (ii) disclose to any person or entity any such Confidential
Information, except disclosures to Representatives who need to know such
Confidential Information in order for it to carry out its obligations set forth
in this Agreement. The Receiving Party shall and shall ensure that its
Representatives safeguard the confidentiality of the Confidential Information of
the Disclosing Party using at least the same degree of care that it uses in
protecting its own confidential and proprietary information, but no less than a
reasonable degree of care.
 
(b)           Notwithstanding anything set forth in this Agreement, Growblox
Confidential Information and GBSPR Confidential Information shall not include:
(i) information which (A) is already in the possession of the Receiving Party,
(B) is or becomes generally available to the public other than as a result of an
improper disclosure by the Receiving Party or its agents or Representatives, (C)
is independently developed by the Receiving Party, or (D) becomes available to
the Receiving Party on a non-confidential basis from a source which, to the best
of such Party’s knowledge, is not prohibited from disclosing such information to
the Party subject to the confidentiality obligations by a legal, contractual or
fiduciary obligation to the Disclosing Party, (ii) disclosures to legal counsel
or auditors of the Party who are subject to an obligation of confidentiality, or
(iii) disclosures required by applicable law, rule, regulation, regulator
request or order, provided that, to the extent practical and permitted by such
requirement, the Party from whom disclosure is sought shall promptly notify the
other Party so as to provide such other Party an opportunity to seek a
protective order or other confidential treatment.  Moreover, no such provision
shall prevent GBSPR from giving or allowing access to any information to: (i)
any employee, consultant, agent or contractor of GBSPR as GBSPR reasonably
determines is necessary for GBSPR to exercise its rights under this Agreement,
or (ii) acquirers of GBSPR or all or a substantial part of GBSPR's assets or
business.
 
(c)           Notwithstanding the generality of the foregoing and in addition
thereto, in connection with the disposal (including, but not limited to,
discarding, selling, donating, transferring, abandoning or other forms of
disposal) by or for either Party or any of its Representatives of any computers,
hard disks, optical disks, tapes and other storage media (collectively,
“Electronic Media”) or paper or other non-electronic media documents or records
(collectively, “Non-Electronic Media”) that contain any Confidential Information
or Personal Information of the other Party, the disposing Party shall take or,
to the extent that disposal is being carried out by a third Person, cause such
third Person to take reasonable measures to prevent unauthorized access to or
use of any Confidential Information or Personal Information. For Electronic
Media, such measures shall include the destruction of the Electronic Media
and/or erasure of all the Confidential Information and Personal Information so
that no Confidential Information or Personal Information can practicably be read
or reconstructed. For Non-Electronic Media, such measures shall include
pulverizing, burning, shredding or otherwise destroying the Non-Electronic Media
so that no Confidential Information or Personal Information can practicably be
read or reconstructed.
 

 
9

--------------------------------------------------------------------------------

 
 
(d)           Each Party acknowledges that the use or disclosure of any
Confidential Information of the other Party, or any other breach of this Section
may cause the other Party irreparable damage, and that monetary damages alone
may not be an adequate remedy for such breach. Accordingly, the other Party
shall be entitled to seek, without the necessity of posting any bond, equitable
and injunctive relief to prevent such threatened or actual unauthorized use or
disclosure, and to such damages as are occasioned by such threatened or actual
unauthorized use or disclosure.
 
1.16           Participation in Growblox Business.  Notwithstanding the
provisions of this Agreement, in the event and to the extent that GBSPR shall
elect, in the exercise of its sole discretion, to provide financing to Growblox
for the conduct of any portion of the Growblox Business, GBSPR shall be entitled
to participate and share in any revenues, fees, payments or proceeds from the
sale or licensing of any products resulting from such Growblox Business;
provided, however, that the extent and terms of any such financing and
participation contemplated by this Section shall be only upon such terms and
conditions as the board of directors of Growblox and the Board of Directors of
GBSPR (with any Affiliate of Growblox abstaining) shall mutually agree upon.
 
1.17           Growblox Representations and Warranties.  From and after the date
of execution of this Agreement, Growblox, on behalf of itself and each of its
Affiliates, employees, consultants, contractors, officers, directors,
representatives, subsidiaries and joint venture entities hereby covenants and
agrees as follows:
 
(a)           Organization and Qualification.  Growblox is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has full corporate power and authority and the legal right to own
and operate its property and assets (including the Granted Rights) and to carry
on its business as it is now being conducted and is contemplated in this
Agreement, including, without limitation, the right to grant the Granted Rights
hereunder.
 
(b)           Authorization; Enforcement.   Growblox has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Growblox and no further action is required to be
taken by Growblox in connection herewith.  This Agreement and each other
document required herein to which it is a party has been duly executed by
Growblox and, when executed and delivered by Growblox in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
Growblox, enforceable against Growblox in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 

 
10

--------------------------------------------------------------------------------

 
 
 
(c)           Intellectual Property. Growblox is the sole and exclusive owner
of, has all rights, title and interest in and to, and has the sole and exclusive
right to use, all of Growblox Technology, Growblox Chambers, Intellectual
Property and Granted Rights underlying this Agreement; that it has not and will
not enter into any agreement that conflicts with the rights granted hereby to
GBSPR or otherwise with this Agreement; and that it will, in cooperation with
GBSPR (but at Growblox’s own cost), vigorously prosecute any infringement upon
its Intellectual Property and the Granted Rights that adversely affects GBSPR.
Growblox has not received any notice (written or otherwise) that any of its
rights title and interest in and to the Intellectual Property and the Granted
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within the Initial Term of this Agreement, or
infringes upon the intellectual property rights of any third party, or requires
that Growblox or GBSPR pay a royalty or any other fee or amount to any third
party for the use thereof in accordance herewith.  Growblox has not received a
written notice of a claim or otherwise has any knowledge that the Granted Rights
or the Intellectual Property violate or infringe upon the rights of any
Person.  All such Granted Rights are enforceable, and there is no existing
infringement by another Person of any of the Granted Rights or Intellectual
Property.  Growblox has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of the Intellectual Property.


(d)           Regulatory Permits.  Except for the Required Approvals, Growblox
possesses all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to own and use
the Intellectual Property and to grant the Granted Rights.


(e)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of Growblox,
threatened against or affecting Growblox, or any of its properties (including
the Intellectual Property or the Granted Rights) before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to materially and adversely affect the Granted Rights or
GBSPR.  Neither Growblox nor any Affiliate, director or officer thereof is or
has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty or any infringement of intellectual property rights.  There has
not been, and there is not pending or contemplated, any investigation involving
Growblox as a subject of any such formal investigation or any current or former
Affiliate, director or officer of Growblox.
 
(f)           No Conflicts.  The execution, delivery and performance by Growblox
of this Agreement and the consummation by it of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of
Growblox’s formation documents, other organizational or charter documents or
operating agreement, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of Growblox, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Growblox debt or
otherwise) or other understanding to which Growblox is a party or by which any
property or asset of Growblox is bound or affected, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Growblox is subject (including federal and state securities laws and
regulations), or by which any property or asset of Growblox is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a material adverse effect.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(g)           Incorporation by Reference.  All representations and warranties
made by Growblox under the Subscription Agreement are true and correct in all
material respects on and as of the date hereof, provided that those
representations and warranties that are specifically made as of a particular
calendar date or as of the date hereof shall be true, correct and complete in
all respects as of such date.
 
(h)           Granted Rights.   The Growblox Technology, Growblox Chambers, and
Intellectual Property existing as of the date hereof and forming part of the
Granted Rights, includes, without limitation, the Intellectual Property listed
in Schedule 1 attached hereto and made to form a part hereof.
 
1.18           GBSPR Representations and Warranties.  From and after the date of
execution of this Agreement, GBSPR, on behalf of itself and each of its
Affiliates, employees, consultants, contractors, officers, directors,
representatives, subsidiaries and joint venture entities hereby covenants and
agrees as follows:
 
(a)           Organization and Qualification.  GBSPR is a limited liability
company, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico, and has full company power and authority and the
legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and is contemplated in this Agreement.
 
(b)           Authorization; Enforcement.  GBSPR has the requisite company power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of GBSPR and no further action is required in connection
herewith, other than in connection with the Required Approvals.  This Agreement
and each other document required herein to which it is a party has been duly
executed by GBSPR and, when executed and delivered by GBSPR in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of GBSPR, enforceable against GBSPR in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance by GBSPR of
this Agreement and the consummation by it of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of
GBSPR’s formation documents, other organizational or charter documents or
operating agreement, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of GBSPR, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a GBSPR debt or otherwise)
or other understanding to which GBSPR is a party or by which any property or
asset of GBSPR is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which GBSPR is
subject (including federal and state securities laws and regulations), or by
which any property or asset of GBSPR is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a material adverse effect.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Regulatory Permits.  Except for the Required Approvals, GBSPR
possesses all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct the
GBSPR Business.


(e)           Scope of Granted Rights.  GBSPR shall use and apply the Granted
Rights granted hereunder strictly in conformity with Section 1.1 above.


ARTICLE II
 
GENERAL PROVISIONS
 
2.1           Assignment.  No Party may assign all or any portion of the
Agreement to any other Person without the prior written consent of the other
Party, except that Growblox may assign any or all of its rights and interests
under this Agreement at any time as collateral security to any lender or lenders
(including any agent for any such lender or lenders) providing financing to
Growblox or any of its Affiliates, or to any assignee or assignees of any such
lender, lenders or agent.  Furthermore, either Party may assign any or all of
its rights and interests under this Agreement: (a) to one or more Affiliates for
the purpose of undertaking all or part of its rights and obligations pursuant
hereto, (b) to a purchaser of all or substantially all of such Party’s stock or
assets; or (c) as a matter of law to the surviving entity in any merger or
consolidation to which such Party is a party; provided, however, that in each
case, any such successor-in-interest to either Party shall have substantially
equivalent or greater capability of performing the assigning Party's obligation
hereunder and shall be obligated to assume in writing, in a manner satisfactory
to the other Party, all of the obligations, covenants and agreements of the
assigning Party.
 
2.2      Mutual Indemnification.
 
(a)           Growblox shall indemnify, defend and hold harmless GBSPR and its
Affiliates and its and their Representatives, (collectively, “GBSPR Parties”)
for, from and against any and all losses, liabilities, damages, demands, claims
(including taxes), costs, payments and expenses (including any and all
reasonable attorneys’ fees, reasonable costs of investigation, discovery,
litigation and settlement, interest and any judgments, fines and penalties)
(collectively, “Losses”) as incurred, arising out of, or in connection with any
claim, investigation, action, proceeding, allegation or demand made against any
GBSPR Parties arising out of or relating to: (i) a breach of any covenant,
obligation, agreement, representation or warranty of Growblox included herein,
or (ii) any claim or allegation that the use, sale, disclosure, provision,
distribution, reproduction, modification, adaptation, distribution, performance
or display of any Intellectual Property or Growblox Technology, consistent with
this Agreement infringes, violate or misappropriate, any intellectual property
right of, or requires any payment to, any third party (whether under (i) or
(ii), a “Claim Against GBSPR”).
 
(b)           GBSPR shall indemnify, defend and hold harmless Growblox and its
Affiliates and its and their Representatives, (collectively, “Growblox Parties”)
for, from and against any and all Losses as incurred, arising out of, or in
connection with any claim, investigation, action, proceeding, allegation or
demand made against any Growblox Parties arising out of or relating to: (i) a
breach of any covenant, obligation, agreement, representation or warranty of
GBSPR included herein, or (ii) any improper use by GBSPR of the Granted Rights
in violation of the provisions hereof (whether under (i) or (ii), a “Claim
Against Growblox” and together with a Claim Against GBSPR, a "Claim").
 
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           A Person indemnified under (a) or (b) ("Indemnified Person") shall
give the Party obligated to indemnify under (a) or (b) (the "Indemnifying
Party") prompt notice of any such Claim made against it (but the failure to give
such notice shall not relieve the Indemnifying Party of any of its obligations
under this Section except to the extent the Indemnifying Party is materially
prejudiced thereby), shall allow the Indemnifying Party control of the defense
of any such Claim made against it (so long as any settlement (x) does not,
without Indemnified Person’s prior written approval, (A) involve the admission
of any wrongdoing by any Indemnified Person, (B) restrict any Indemnified
Person's future actions, or (C) require any Indemnified Person to pay money or
assume any obligation, and (y) includes a full release of the Indemnified
Person), and shall give the Indemnifying Party reasonable assistance, at the
Indemnifying Party’s expense, requested by the Indemnifying Party in writing in
connection therewith.  Each applicable Indemnified Person shall have the right
to participate in the defense of any such Claim at its own expense, and such
participation by such Indemnified Person will not relieve the Indemnifying Party
of its indemnification obligations under this paragraph.
 
2.3           Required Approvals.  GBSPR agrees to acquire and maintain all
Required Approvals as required or enforceable by such appropriate federal,
state, local or foreign regulatory authorities as of the date of this Agreement
or upon such future date to be determined as is necessary to conduct GBSPR
Business.


2.4           Further Assurances. Growblox and GBSPR agree to execute and
deliver to the other Party, such documents and instruments and to take such
other actions as may be reasonable or necessary or as may be reasonably
requested by the other in furtherance of performance of the terms, covenants and
conditions of this Agreement.
 
2.5           Limitation of Liability. Neither Party shall be liable to the
other Party or any third party for indirect or consequential damages whether in
contract, tort or otherwise even if a Party has been advised of the possibility
of such damages.  Notwithstanding anything set forth in this Agreement, no
limitation or waiver of liability, remedy or exculpation shall apply to any
liability, loss or claim arising out of or in connection with acts or omissions
that constitute bad faith, willful misconduct, or gross negligence of this
Agreement.
 
2.6           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the
Commonwealth of Puerto Rico, without regard to its conflicts of laws principles.
Except for disputes relating solely to Transfer Prices contemplated by Section
1.8 above (which shall be resolved in accordance with Section 2.13 below), each
party hereby irrevocably and unconditionally consents and agrees that all
actions, suits or other proceedings arising under or in connection with this
Agreement shall be tried and litigated in state or federal courts located in in
the Commonwealth of Puerto Rico, which courts shall have exclusive jurisdiction
to hear and determine any and all claims, controversies and disputes arising out
of or related to this Agreement and each party hereto waives any objection it
may have now or hereafter have to venue or to convenience of forum.
 
2.7            Amendment.  This Agreement may be amended or supplemented only by
a writing that refers explicitly to this Agreement and that is signed on behalf
of both parties.
 
2.8           Waiver.  No waiver will be implied from conduct or failure to
enforce rights.  No waiver will be effective unless in writing signed on behalf
of the party against whom the waiver is asserted.
 
2.9           Force Majeure.  Neither party will have the right to claim damages
or to terminate this Agreement as a result of the other party’s failure or delay
in performance due to circumstances beyond its reasonable control.
 
2.10          Severability.  If any provision of this Agreement is held
unenforceable or invalid by a court of competent jurisdiction, such
unenforceability or invalidity shall not render this Agreement unenforceable or
invalid as a whole.  Rather, such provision shall be stricken from this
Agreement and the remaining provisions shall be fully enforceable.
 
 
 
14

--------------------------------------------------------------------------------

 
 
2.11           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.  Any executed signature
page delivered by facsimile transmission shall be binding to the same extent as
an original executed signature page, without regard to any agreement subject to
the terms hereof or any amendment thereto.
 
2.12           Notices.  All notices shall be in writing and shall be by
personal delivery, or by certified or registered mail, return receipt requested,
and deemed given upon personal delivery, or five (5) days after deposit in the
mail.  Notices shall be sent to the addresses set forth below or such other
address as either party may specify in writing:
 
 
GBSPR:

 
Growblox Sciences Puerto Rico, LLC
Calle Mejico #4, Suite 501
Hato Rey, Puerto Rico 00917
Attn:  Cesar Cordero-Kruger
Chief Executive Officer


 
Growblox:

 
Growblox Sciences, Inc.
7251 West Lake Mead Blvd.
Suite 300
Las Vegas, NV 89128
Attn: Craig Ellins, CEO


2.13   Arbitration of Transfer Price Disputes. In the event and only in the
event of a dispute between Growblox and GBSPR regarding the amount and terms of
Transfer Prices to be charged, from time to time, by GRSPR to Growblox for
Finished Products, which cannot be resolved by good faith negotiations between
such Parties, the dispute may be submitted by either GBSPR or Growblox to final
and binding commercial arbitration before one or more arbitrators selected in
accordance with the then prevailing rules of the American Arbitration
Association. Each party shall select on arbitrator and the two arbitrators so
selected shall select a third arbitrator so that the three arbitrators shall
conduct the arbitration process. The decision of a majority of the arbitrators
as to the final Tranfer Prices shall be final and binding upon GBSPR and
Growblox. Unless otherwise agreed, the arbitration shall take place in Miami,
Florida.
 
2.14           Relationship of Parties; Use of Names.  The parties to this
Agreement are independent contractors. Neither party has authority to bind the
other or to incur any obligation on the other party’s behalf.  Neither party
will use the name of the other party except as necessary to comply with any
applicable regulations.
 
2.15           Legal Fees.  In the event of any legal action, arbitration or
other proceeding arising out of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred therein,
in addition to any other relief to which it may be entitled.
 
 
 
15

--------------------------------------------------------------------------------

 
 
2.16           Entire Agreement.  This Agreement, including all exhibits to this
Agreement, which are hereby incorporated by reference, represents the entire
agreement between the parties relating to its subject matter and supersedes all
prior representations, discussions, negotiations and agreements, whether written
or oral.
 
2.17           Counterparts; Fax and Pdf Signatures. This Agreement may be
executed in any number of counterparts, and it is contemplated that the parties
hereto may execute different counterparts, which together shall constitute one
and the same instrument.  Fax and pdf signatures to this Agreement shall have
the same validity as original signatures hereto.
 
2.18           Interpretation.  As used in this Agreement, unless the context
requires otherwise, in any part of this Agreement (a) “including” (and any of
its derivative forms, e.g. “includes”) means including but not limited to, (b)
“will” and “shall” are expressions of command, not merely expressions of future
intent or expectation, (c) use of the singular imports the plural and vice
versa, (d) references to one or no gender include the other or no gender, (e)
the headings are provided for reference purposes only, and (f) when calculating
the time period before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period will be excluded and the time period shall be
deemed to end at 11:59 PM Eastern Time on the applicable date.  If any paragraph
or provision of this Agreement, or the application of such paragraph or
provision, is held invalid, the remainder of this Agreement and the application
of such paragraph or provision to persons, entities or circumstances other than
those to which it is held invalid shall not be affected thereby.
 
2.19           Authority to Execute.  Each of the undersigned represents and
warrants that he/she has the right, legal capacity and authority to enter into
this Agreement and that the execution of this Agreement has been authorized by
the party on whose behalf the undersigned is executing this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

 
16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed or caused their duly authorized
representatives to execute this Agreement as on the Effective Date.
 
GROWBLOX SCIENCES PUERTO RICO LLC
 
 
By:  ________________________________                                                                 
        Name: Cesar Cordero-Kruger
        Title:   Chief Executive Officer
RADIENT DIAGNOSTICS, INC.    AA
      GROWBLOX SCIENCES, INC.
By:   ______________________________________                                                           
Name: Craig Ellins
         Title:   President


 
17

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
List of Growblox Technology, Growblox Chambers, and Intellectual Property
 
Growblox Sciences, Inc. TRADEMARKS
 
Issue Date
Serial Number
Application No.
File Date
Business_Type of Trademark
Class
Action Due
 
1/27/2015
86184459
 
6/2/2013
GrowOpp, LLC_AEROVAPOR Trademark (Stylized/Design)
11
Statement of Use Declaration by July 27, 2015 (or Extension of Time)
     
86/186803
8/15/2013
GrowOpp, LLC,_Trademark GROW BLOX & Design, Application No. 86/186803 in Class
11 in the United States
11
Extension of Time Filed April 14, 2015
     
86/361718
8/8/2014
GrowBLOX Sciences, Inc._ Service mark Cross Design (in color) Application No.
86/361718 in Class 35 in the United States
35
Statement of Use Declaration by Oct. 7, 2015
     
86/361701
8/8/2014
GrowBLOX Sciences, Inc._Service mark THE APOTHECARY BY GBSCIENCES & Design
Application No. 86/361701 in Class 35 in the United States
35
Statement of Use Declaration by Oct. 7, 2015
       
4/22/2015
GB Sciences_Logo Marks
1, 3, 5, 10, 11, 21, 31, 34, 35, 42, 44
           
TissueBLOX
             
CureBLOX
             
ExtractionLAB
                     
Growblox Patentable Materials
 
Issue Date
Patent Number
 Application No.
File Date
Title
Action Due
     
Provisional 61/949489
2/13/2014
Controlled Environment Agricultural Chamber
Refile non-provisional application
         
Controlled Environment Agricultural Chamber
Refile non-provisional application

 
 
 
18

--------------------------------------------------------------------------------

 
 

                 
Growblox Copyrightable Materials
 
Date
Volume
Title
 
7/24/2014
GBSRP 1:2014
Medical Cannabis: Ensuring Quality
 
8/18/2014
GBSRP 2:2014
Cannabinoid Receptors: An Introduction
 
9/10/2014
GBSRP 3:2014
Greater Than The Sum Of Its Parts: The Entourage Effect in Medicinal Marijuana
 
10/13/2014
GBSRP 4:2014
Evolved to Defend: Cannabinoid Protection Of Barrier Tissues in Plants and
Humans
 
11/25/2014
GBSRP 5:2014
Information Is Power: The Emerging Therapeutic Importance of Strain-Specific
Secondary Metabolite Profiling in Medicinal Cannabis
 
1/11/2015
GBSRP 6:2015
Cannabis Tissue Propagation: Ensuring Genetic Consistency
                 
Growblox Domain Names
 
Status
TLD
Expiration Date
Status
Domain Name
Privacy
Locked
 
Active
.biz
2/3/2016
Active
GBSCIENCES.BIZ
Public
Locked
 
Active
.ca
2/4/2016
Active
GBSCIENCES.CA+A28:G43
Public
Locked
 
Active
.co
2/3/2016
Active
GBSCIENCES.CO
Public
Locked
 
Active
.com
2/4/2016
Active
GBSCIENCES.COM
Public
Locked
 
Active
.info
2/4/2016
Active
GBSCIENCES.INFO
Public
Locked
 
Active
.mobi
2/4/2016
Active
GBSCIENCES.MOBI
Public
Locked
 
Active
.net
2/4/2016
Active
GBSCIENCES.NET
Public
Locked
 
Active
.org
2/4/2016
Active
GBSCIENCES.ORG
Public
Locked
 
Active
.us
2/3/2016
Active
GBSCIENCES.US
Public
Locked
 
Active
.co
6/17/2015
Active
GROWBLOX.CO
Public
Locked
 
Active
.com
6/18/2016
Active
GROWBLOX.COM
Public
Locked
 
Active
.info
6/18/2016
Active
GROWBLOX.INFO
Public
Locked
 
Active
.net
6/18/2016
Active
GROWBLOX.NET
Public
Locked
 
Active
.us
3/10/2016
Active
GROWBLOXNV.US
Public
Locked
 
Active
.co
1/29/2016
Active
GROWBLOXSCIENCE.CO
Public
Locked
 
Active
.com
1/26/2016
Active
GROWBLOXSCIENCE.COM
Public
Locked
 
Active
.info
1/30/2016
Active
GROWBLOXSCIENCE.INFO
Public
Locked
 
Active
.net
1/30/2016
Active
GROWBLOXSCIENCE.NET
Public
Locked
 
Active
.org
1/30/2016
Active
GROWBLOXSCIENCE.ORG
Public
Locked
 
Active
.co
1/29/2016
Active
GROWBLOXSCIENCES.CO
Public
Locked
 
Active
.com
1/26/2016
Active
GROWBLOXSCIENCES.COM
Public
Locked
 
Active
.info
1/30/2016
Active
GROWBLOXSCIENCES.INFO
Public
Locked
 
Active
.net
1/30/2016
Active
GROWBLOXSCIENCES.NET
Public
Locked
 
Active
.org
1/30/2016
Active
GROWBLOXSCIENCES.ORG
Public
Locked










 
19

--------------------------------------------------------------------------------

 
